Exhibit 10.3

 

THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON THE
SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UPON
DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND
SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933,
AS AMENDED.

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.


Socket Communications, Inc.

Warrant for the Purchase of Shares of Common Stock,
par value $0.001 per Share


No. W-C___                                                                     
                                                _______ Shares
Issuance Date: September 12, 2003

THIS CERTIFIES that, for value received, __________, whose address is __________
or its registered assigns (the "Holder"), is entitled to subscribe for and
purchase from Socket Communications, Inc., a Delaware corporation (the
"Company"), upon the terms and conditions set forth herein, _____ shares of the
Company's Common Stock, par value $0.001 per share ("Common Stock"), at a price
of $2.73 per share, subject to adjustment as provided herein (the "Exercise
Price"). As used herein the term "this Warrant" shall mean and include this
Warrant and any Common Stock or Warrants hereafter issued as a consequence of
the exercise or transfer of this Warrant in whole or in part.

The number of shares of Common Stock issuable upon exercise of the Warrants (the
"Warrant Shares") and the Exercise Price may be adjusted from time to time as
hereinafter set forth. The Warrant Shares are entitled to the benefits, and
subject to the obligations, set forth in the Registration Rights Agreement among
the Company, the Holder and certain other parties dated concurrently herewith.

1. Exercise Price and Exercise Period. This Warrant may be exercised at any time
or from time to time during the period commencing on the Issuance Date and
ending at 5:00 P.M. Pacific time on August 5, 2008 (the "Exercise Period").

2. Procedure for Exercise; Effect of Exercise.

(a) Cash Exercise. This Warrant may be exercised, in whole or in part, by the
Holder during normal business hours on any business day during the Exercise
Period by (i) the delivery to the Company of a duly executed Notice of Exercise
(in the form attached to this Agreement) specifying the number of Warrant Shares
to be purchased, (ii) delivery of payment to the Company of the Exercise Price
for the number of Warrant Shares specified in the Notice of Exercise by cash,
wire transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier's check (the "Aggregate Exercise
Price"), and (iii) the surrender to a common carrier for overnight delivery to
the Company, or as soon as practicable following the date the Holder delivers
the Notice of Exercise to the Company, of this Warrant (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction).

(b) Cashless Exercise. This Warrant may also be exercised by the Holder through
a cashless exercise, as described in this Section 2(b). This Warrant may be
exercised, in whole or in part, by (i) the delivery to the Company of a duly
executed Notice of Exercise specifying the number of Warrant Shares to be
applied to such exercise, and (ii) the surrender to a common carrier for
overnight delivery to the Company, or as soon as practicable following the date
the Holder delivers the Notice of Exercise to the Company, of this Warrant (or
an indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction). The number of shares of Common Stock to be issued
upon exercise of this Warrant pursuant to this Section 2(b) shall equal the
value of this Warrant (or the portion thereof being canceled) computed as of the
date of delivery of this Warrant to the Company using the following formula:

> X = Y(A-B)/A

where:


> X = the number of shares of Common Stock to be issued to the Holder under this
> Section 2(b);
> Y = the number of Warrant Shares identified in the Notice of Exercise as being
> applied to the subject exercise;
> A = the Current Market Price on such date; and
> B = the Exercise Price on such date

For purposes of this Section 2(b), the "Current Market Price" per share of
Common Stock on any day shall mean: (i) if the principal trading market for such
securities is a national or regional securities exchange, the closing price on
such exchange on such day; or (ii) if sales prices for shares of Common Stock
are reported by the NASDAQ National Market System or NASDAQ Small Cap Market (or
a similar system then in use), the last reported sales price (regular way) so
reported on such day; or (iii) if neither (i) nor (ii) above are applicable, and
if bid and ask prices for shares of Common Stock are reported in the
over-the-counter market by NASDAQ (or, if not so reported, by the National
Quotation Bureau), the average of the high bid and low ask prices so reported on
such day. Notwithstanding the foregoing, if there is no reported closing price,
last reported sales price, or bid and ask prices, as the case may be, for the
day in question, then the Current Market Price shall be determined as of the
latest date prior to such day for which such closing price, last reported sales
price, or bid and ask prices, as the case may be, are available, unless such
securities have not been traded on an exchange or in the over-the-counter market
for 30 or more days immediately prior to the day in question, in which case the
Current Market Price shall be determined in good faith by, and reflected in a
formal resolution of, the Board of Directors of the Company.

The Company acknowledges and agrees that this Warrant was issued on the Issuance
Date. Consequently, the Company acknowledges and agrees that, if the Holder
conducts a cashless exercise pursuant to this Section 2(b), the period during
which the Holder held this Warrant may, for purposes of Rule 144 promulgated
under the Securities Act of 1933, as amended (the "Securities Act"), be "tacked"
to the period during which the Holder holds the Warrant Shares received upon
such cashless exercise.

Notwithstanding the foregoing, the Holder may conduct a cashless exercise
pursuant to this Section 2(b) only after the first anniversary of the Issuance
Date, and then only in the event that a registration statement covering the
resale of the Warrant Shares is not then effective at the time that the Holder
wishes to conduct such cashless exercise.

(c) Effect of Exercise. Upon receipt by the Company of a Notice of Exercise,
together with proper payment of the Exercise Price, as provided in this Section
2, the Company agrees that such Warrant Shares shall be deemed to be issued to
the Holder as the record holder of such Warrant Shares as of the close of
business on the date on which the Notice of Exercise has been delivered and
payment has been made for such Warrant Shares in accordance with this Warrant
and the Holder shall be deemed to be the holder of record of the Warrant Shares,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such Warrant Shares shall not then be
actually delivered to the Holder. As soon as practicable following the date on
which the Company has received each of the Notice of Exercise, the Aggregate
Exercise Price (or notice of a cashless exercise) and this Warrant (or an
indemnification undertaking with respect to this Warrant in the case of its
loss, theft or destruction) (the "Exercise Delivery Documents"), the Company
shall (X) issue and deliver to the address as specified in the Notice of
Exercise, a certificate, registered in the name of the Holder or its designee,
for the number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise, or (Y) provided that the Company's transfer agent
(the "Transfer Agent") is participating in The Depository Trust Company ("DTC")
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder's or its designee's balance
account with DTC through its Deposit Withdrawal Agent Commission system. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation (or the execution of an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction), execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the Warrant Shares subject to purchase
hereunder as soon as practicable after receipt of the Warrant (or the
undertaking).

3. Registration of Warrants; Transfer of Warrants. Any Warrants issued upon the
transfer or exercise in part of this Warrant shall be numbered and shall be
registered in a Warrant Register as they are issued. The Company shall be
entitled to treat the registered holder of any Warrant on the Warrant Register
as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with the actual knowledge
that a fiduciary or nominee is committing a breach of trust in requesting such
registration or transfer, or with the knowledge of such facts that its
participation therein amounts to bad faith. This Warrant shall be transferable
only on the books of the Company upon delivery thereof duly endorsed by the
Holder or by its duly authorized attorney or representative, or accompanied by
proper evidence of succession, assignment, or authority to transfer. In all
cases of transfer by an attorney, executor, administrator, guardian, or other
legal representative, duly authenticated evidence of his or its authority shall
be produced. Upon any registration of transfer, the Company shall deliver a new
Warrant or Warrants to the person entitled thereto. This Warrant may be
exchanged, at the option of the Holder thereof, for another Warrant, or other
Warrants of different denominations, of like tenor and representing in the
aggregate the right to purchase a like number of Warrant Shares, upon surrender
to the Company or its duly authorized agent.

4. Restrictions on Transfer. (a) The Holder, as of the Issuance Date, represents
to the Company that such Holder is acquiring the Warrants for its own account
and not with a view towards the distribution thereof or of the Warrant Shares.
Upon exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the Warrant
Shares are being acquired for such Holder's own account and not with a view
towards distribution or resale. Notwithstanding any provisions contained in this
Warrant to the contrary, this Warrant and the related Warrant Shares shall not
be transferable except pursuant to the proviso contained in the following
sentence or upon the conditions specified in this Section 4, which conditions
are intended, among other things, to insure compliance with the provisions of
the Securities Act and applicable state law in respect of the transfer of this
Warrant or such Warrant Shares. The Holder, by acceptance of this Warrant,
agrees that the Holder will not transfer this Warrant or the related Warrant
Shares (i) prior to delivery to the Company of an opinion of the Holder's
counsel (as such opinion and such counsel are described in Section 4(b) hereof)
and any other information requested by the Company, (ii) with respect to the
Warrant Shares only, until registration of such Warrant Shares under the
Securities Act has become effective, or (iii) after a sale of such Warrant or
Warrant Shares has been consummated pursuant to Rule 144 or Rule 144A under the
Securities Act; provided, however, that the Holder may freely transfer this
Warrant or such Warrant Shares (without delivery to the Company of an opinion of
Counsel) (i) to one of its, affiliates or a nominee thereof, (ii) to a pension
or profit-sharing fund established and maintained for its employees or for the
employees of any affiliate, or (iii) from a to any of the aforementioned persons
as beneficial owner of this Warrant or such Warrant Shares.

(b) The Holder, by its acceptance hereof, agrees that prior to any transfer of
this Warrant or of the related Warrant Shares (other than as permitted by
Section 4(a) hereof or, with respect to the Warrant Shares only, pursuant to a
registration under the Securities Act), the Holder will give written notice to
the Company of its intention to effect such transfer, together with an opinion
of such counsel for the Holder as shall be reasonably acceptable to the Company
and/or any other information requested by the Company, to the effect that the
proposed transfer of this Warrant and/or such Warrant Shares may be effected
without registration or qualification under the Securities Act as then in effect
or any federal or state securities law then in effect. Upon receiving such
written notice and reasonably satisfactory opinion or other information, if so
requested, the Company, as promptly as practicable, shall notify such Holder
that such Holder may sell or otherwise dispose of this Warrant and/or such
Warrant Shares, all in accordance with the terms of the notice delivered to the
Company. If a determination has been made pursuant to this Section 4(b) that the
opinion of counsel for the Holder or other information is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details thereof after such determination has been made.

(c) Each stock certificate representing Warrant Shares issued upon exercise or
exchange of this Warrant shall bear the following legend unless the opinion of
counsel referred to in Section 4(b) states such legend is not required:

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS EXCEPT UPON DELIVERY TO THE
CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO IT
THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED."

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

5. Reservation of Shares. The Company shall at all times during the Exercise
Period reserve and keep available out of its authorized and unissued Common
Stock, solely for the purpose of providing for the exercise of the rights to
purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefor. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefor, shall
be validly issued, fully paid, non-assessable, and free of preemptive rights.

6. Exercise Price Adjustments. The Exercise Price shall be subject to adjustment
from time to time as follows:

> (a)(i) In the event that the Company shall (A) pay a dividend or make a
> distribution, in shares of Common Stock, on any class of capital stock of the
> Company or any subsidiary which is not directly or indirectly wholly owned by
> the Company, (B) split or subdivide its outstanding Common Stock into a
> greater number of shares, or (C) combine its outstanding Common Stock into a
> smaller number of shares, then in each such case the Exercise Price in effect
> immediately prior thereto shall be adjusted so that the Holder of a Warrant
> thereafter surrendered for exercise shall be entitled to receive the number of
> shares of Common Stock that such Holder would have owned or have been entitled
> to receive after the occurrence of any of the events described above had such
> Warrant been exercised immediately prior to the occurrence of such event. An
> adjustment made pursuant to this Section 6(a)(i) shall become effective
> immediately after the close of business on the record date in the case of a
> dividend or distribution (except as provided in Section 6(e) below) and shall
> become effective immediately after the close of business on the effective date
> in the case of such subdivision, split or combination, as the case may be.
> 
> (ii) In the event that the Company shall issue or distribute to Purchasers (as
> such term is defined in the Securities Purchase Agreement of even date
> herewith by and among certain persons and the Company (the "Purchase
> Agreement")) shares of Common Stock pursuant to Section 3.9 of the Purchase
> Agreement, then the Exercise Price in effect immediately prior thereto shall
> be adjusted to be equal to 115% of the New Price, as such term is defined in
> Section 3.9 of the Purchase Agreement.

(b) In the event that, at any time as a result of an adjustment made pursuant to
Section 6(a)(i) above, the Holder of any Warrant thereafter surrendered for
exercise shall become entitled to receive any shares of the Company other than
shares of the Common Stock, thereafter the number of such other shares so
receivable upon exercise of any such Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in Section- 6(a)(i), and
the other provisions of this Section 6(a) with respect to the Common Stock shall
apply on like terms to any such other shares.


(c) In case of any reclassification of the Common Stock (other than in a
transaction to which Section 6(a)(i) applies), any consolidation of the Company
with, or merger of the Company into, any other entity, any merger of another
entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property (each such event, a "Change of Control"), then this Warrant will
terminate if not exercised by the Holder no later than the closing of such
Change of Control; provided, however, that in the case of any Change of Control
in which the stockholders of the Company receive cash or other property for each
of their shares of Common Stock the fair market value (the "Fair Market Value
Per Share") of which is in excess of the then Exercise Price, this Warrant shall
not terminate, but shall automatically (through no further action by the Holder)
be deemed exercised by the Holder in a cashless exercise effected pursuant to
Section 2(b) (without application of the last paragraph of Section 2(b))
immediately prior to the closing of such Change of Control, except that, for
purposes of the formula for calculating the number of shares of Common Stock to
be issued to the Holder under Section 2(b), the "Current Market Price" shall be
replaced with the Fair Market Value Per Share. The Fair Market Value Per Share
shall be determined by the Board of Directors of the Company in good faith and
reflected in a formal resolution.

(d) If:


> (i) the Company shall take any action which would require an adjustment in the
> Exercise Price pursuant to Section 6(a); or
> 
> (ii) the Company shall authorize the granting to the holders of its Common
> Stock generally of rights, warrants or options to subscribe for or purchase
> any shares of any class or any other rights, warrants or options; or
> 
> (iii) there shall be any reclassification or change of the Common Stock (other
> than a subdivision or combination of its outstanding Common Stock or a change
> in par value) or any consolidation, merger or statutory share exchange to
> which the Company is a party and for which approval of any stockholders of the
> Company is required, or the sale or transfer of all or substantially all of
> the assets of the Company, or any other transaction that would constitute a
> Change of Control; or
> 
> (iv) there shall be a voluntary or involuntary dissolution, liquidation or
> winding up of the Company;

then, in each such case, the Company shall cause to be mailed to each Holder at
such Holder's address as shown on the books of the transfer agent for the
Warrants, as promptly as possible, but at least 20 days prior to the applicable
date hereinafter specified, a notice stating (A) the date on which a record is
to be taken for the purpose of such dividend, distribution or granting of
rights, warrants or options, or, if a record is not to be taken, the date as of
which the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or cash or other property deliverable upon
such reclassification, change, consolidation, merger, statutory share exchange,
sale, transfer, dissolution, liquidation or winding up. However, the failure to
give such notice or any defect therein shall not affect the legality or validity
of the proceedings described in this Section 6(d).

(e) Whenever the Exercise Price is adjusted as herein provided, the Company
shall promptly mail to each Holder a certificate of an officer of the Company
setting forth the Exercise Price after the adjustment and setting forth a brief
statement of the facts requiring such adjustment and a computation thereof.

(f) In any case in which Section 6(a) provides that an adjustment shall become
effective immediately after a record date for an event and the date fixed for
such adjustment pursuant to Section 6(a) occurs after such record date but
before the occurrence of such event, the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 6(i).

(g) In case the Company shall take any action affecting the Common Stock, other
than actions described in this Section 6, which in the reasonable opinion of the
Board of Directors would materially adversely affect the exercise right of the
Holders, the Exercise Price may be adjusted, to the extent permitted by law, in
such manner, if any, and at such time, as the Board of Directors may determine
to be equitable in the circumstances; provided, however, that in no event shall
the Board of Directors be required to take any such action.

(h) Upon each adjustment of the Exercise Price, this Warrant shall thereafter
evidence the right to purchase, at the adjusted Exercise Price, that number of
shares (calculated to the nearest thousandth) obtained by dividing (i) the
product obtained by multiplying the number of shares purchasable upon exercise
of this Warrant prior to adjustment of the number of shares by the Exercise
Price in effect prior to adjustment of the Exercise Price, by (ii) the Exercise
Price in effect after such adjustment of the Exercise Price.

(i) The Company shall not be required to issue fractions of shares of Common
Stock or other capital stock of the Company upon the exercise of this Warrant.
If any fraction of a share would be issuable on the exercise of this Warrant (or
specified portions thereof), the Company shall purchase such fraction for an
amount in cash equal to the same fraction of the Current Market Price of such
share of Common Stock on the date of exercise of this Warrant.

7. Transfer Taxes. The issuance of any shares or other securities upon the
exercise of this Warrant, and the delivery of certificates or other instruments
representing such shares or other securities, shall be made without charge to
the Holder for any tax or other charge in respect of such issuance. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate in a name
other than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

8. Loss or Mutilation of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company's reasonable incidental expenses and the execution
of an indemnification undertaking in form reasonably acceptable to the Company,
the Company shall execute and deliver to the Holder thereof a new Warrant of
like date, tenor, and denomination.

9. No Rights as a Stockholder. The Holder of any Warrant shall not have, solely
on account of such status, any rights of a stockholder of the Company, either at
law or in equity, or to any notice of meetings of stockholders or of any other
proceedings of the Company, except as provided in this Warrant.

10. Limitation on Number of Warrant Shares. The Company shall not be obligated
to issue any Warrant Shares upon exercise of this Warrant if the issuance of
such shares of Common Stock in addition to the shares issued pursuant to the
Purchase Agreement, including (but not limited to) any shares issued pursuant to
Sections 3.8 and 3.9 of the Purchase Agreement, would cause the Company to
exceed that number of shares of Common Stock which the Company may issue upon
exercise of this Warrant (the "Exchange Cap") without breaching the Company's
obligations under the rules and regulations of the Nasdaq National Market
("Nasdaq"), except that such limitation shall not apply in the event that the
Company (a) obtains the approval of its stockholders as required by Nasdaq (or
any successor rule or regulation) for issuances of Common Stock in excess of
such amount, or (b) obtains a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the holder of this Warrant. In the event the Company is
prohibited from issuing Warrant Shares as a result of the operation of this
Section 10, the holder of this Warrant shall be issued, upon exercise of this
Warrant, the maximum number of shares of Common Stock that shall not result in a
breach of the Company's obligations under the rules and regulations of the
Nasdaq.

11. Governing Law. This Warrant shall be construed in accordance with the laws
of the State of Delaware applicable to contracts made and performed within such
State, without regard to principles of conflicts of law.

* * *


 

Dated: September 12, 2003          

  SOCKET COMMUNICATIONS, INC.

   

By: ________________

 

Name:
Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)

FOR VALUE RECEIVED, hereby sells, assigns, and transfers unto __________________
a Warrant to purchase __________ shares of Common Stock, par value $0.001 per
share, of Socket Communications, Inc. (the "Company"), together with all right,
title, and interest therein, and does hereby irrevocably constitute and appoint
attorney to transfer such Warrant on the books of the Company, with full power
of substitution.

     

  Dated:

   

By: ___________________

 

Signature

 

 

 

 

 

The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

 

--------------------------------------------------------------------------------

To: Socket Communications, Inc.
37400 Central Court
Newark, California 94560
Attention: Chief Executive Officer



NOTICE OF EXERCISE

The undersigned hereby exercises his or its rights to purchase _______ Warrant
Shares covered by the within Warrant and tenders payment herewith in the amount
of $_________ by [tendering cash or delivering a certified check or bank
cashier's check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:


_______________________________________
_______________________________________
_______________________________________

(Print Name, Address and Social Security
or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

The undersigned hereby represents and warrants that the aforesaid Warrant Shares
are being acquired for the account of the undersigned and not with a view to, or
for resale, in connection with the distribution thereof, and that the
undersigned has no present intention of distributing or reselling such shares
and all representations and warranties of the undersigned set forth in the
Warrant are true and correct as of the date hereof.

     

  Dated:________________

   

By: ___________________    
Print Name
    ______________________

 

Signature

      Address:     ______________________________________    
______________________________________    

 

 

 

 

 

 

 







